DISSENTING OPINION BY
Judge SIMPSON.
Because the parcel in question is not actually and regularly used by the public, it does not yet satisfy the constitutional test for tax exemption. Therefore, I respectfully dissent.
Regardless of which party has the burden of proof or what has been decided in other cases, the ultimate legal test is clear. The Pennsylvania Constitution, Article VIII, Section 2(a)(iii), provides (with emphasis added) that the “General Assembly may by law exempt from taxation: ... [t]hat portion of public property which is actually and regularly used for public purposes ....” Pa. Const, art. VIII, § 2(a)(iii).
During the July, 2012 hearing, Supervisor Leo Grace spoke about the property acquired by Norwegian Township five years earlier, in August, 2007:
Q. And is it, um, is it the Township’s, Norwegian Township’s, position that currently the property is being used for public purpose?
A. Yes, we definitely need to add some benches there. And we will do that, we’ll order them and we’ll have that done. We’re trying to get grant money, which hasn’t happened.
Q. And you’ve been trying since 2007, right?
A. Yes.
* * =¡=
Q. Is it currently being used by the public?
A. No.
Q. All right.
A. No, no, there’s no — there’s—there’s no bench or anything for them to sit.
Q. Is there any sign that’s indicating that it’s a public park?
A. No, the entrance of Norwegian Woods is there, and I’m sure we can put, yeah, we can put some signs up.
We’re — our first intent was to put a playground there, but we’re definitely not going to get money for that. And that’s very expensive to put a new playground there. So until that money becomes available, we’ll put some benches there and mark it for community use.
Notes of Testimony, 7/12/12 N.T. at 7-9; Reproduced Record (R.R.) at 10a-12a (emphasis added).
Thus, in the five years it owned the property, the Township had not even ordered the park benches and signs, much less installed them. More importantly, Supervisor Grace clearly conceded the prop*1137erty was not currently being used by the public.
The Township intended the land to be used as a public playground or a “public purpose.” With those intentions, “actual and regular use” is crucial. However, I carefully reviewed the trial court’s opinion, and I can locate no “actually and regularly used” holding in it. This is not surprising given the admission referenced above. The majority does not cite to such a holding, and it apparently concedes the holding does not appear in the trial court’s opinion. Obviously, the trial court is the fact-finder, and it is not appropriate for this Court to supply omitted holdings or embellish the language of the trial court.
As an alternative to the constitutional “actually and regularly used for public purposes” test, both the majority and the trial court cite Senior Citizen Health Care Council v. Board of Tax Assessment Appeals of Erie County, 678 A.2d 480 (Pa.Cmwlth.1996), as support for the proposition that a good faith effort to commence developing the property for its intended use would entitle the applicant to the tax exemption. What the majority fails to mention, however, is that the applicant in Senior Citizen, acquired the property less than two months before the tax year in question. During that time it hired an architect and solicited bids for renovation of its new building. More importantly, there was no question that funds were available through a federal grant. Id. at 481. Because those facts are not close to the current situation, Senior Citizen is of no guidance in overcoming the constitutional test here.
Supervisor Grace testified that the initial plan was to use the property as a public playground. That future use was speculative, because it was never funded. Despite spending unspecified sums for engineering assistance to obtain grants over five years, grants were never secured, the playground was never built, and it was unclear whether it ever will be. N.T. at 7-9, R.R. at 10a-12a. As to the new plan to develop the property for an untitled “public purpose,” the Supervisor felt that benches and signs were needed, but the process of obtaining them had not started at the time of the hearing. Id.
Someday this property may satisfy the constitutional “actually and regularly used for public purposes” test. Until that time, it simply does not qualify for tax exemption. Consequently, I would reverse the trial court as to the tax years in question, without prejudice as to future tax years.
President Judge PELLEGRINI joins in this dissent.